Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 14-15 and 30-45 and species Math5, Brn3a, Brn3b, Isl1, neurofilament and Thy1 in the reply filed on 10/15/2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-15, 31-32, 34, 36-44, 46-47, 50-51 and new claims 52-54 are under consideration in the instant office action.

New and Modified Rejection Necessitated by Amendment 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, 31-32, 34, 36-44, 46-47, 50-51 and new claims 52-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly amended independent claims 14, 46 and 50 are found indefinite because it is unclear what is the different culturing conditions that produce eye field progenitor cells from human pluripotent stem cells and the culturing conditions that produce retinal ganglion stems cells from eye field progenitor cells. Based on claim 14, it appears to require two different culture methods but claim 14, only specifically calls out the culture method from eye field progenitor cells to retinal ganglion progenitor cells and informs that there is a different culture method that leads to produce eye field progenitor cells via human pluripotent stem cells. This is confusing since the prior art, specifically the Chen reference discussed below, discloses that the culture method claimed by the instant claims for eye field progenitor cells to retinal ganglion progenitor cells is the same method that achieves the same result with the same culture method by using pluripotent stem cells to produce retinal ganglion progenitor cells. Therefore, due to these undefined culture methods and what is disclosed prior art  it is unclear what culture method is used to produce eye field progenitor cells from pluripotent stem cells and it is unclear what, if any, different method of culturing these cells is required to be able to produce these specific populations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15, 31-32, 34, 36-44, 46-47, 50-51 and new claims 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., 2010 (IDS, 7/13/2018) in view of Riazifar et al., 2014 (IDS, 7/13/2018), Wang et al., 2002 (5/25/2021 PTO-892), Xiang et al., 2011 (IDS, 7/13/2018) and Zuber et al., 2003 (IDS, 7/13/2018).
Chen teaches a method for generating retinal ganglion like cells from mouse induced pluripotent stem (iPS) cells. Chen teaches that iPS cells express retinal progenitor cell related genes and can be directly differentiated into retinal ganglion cells (see abstract) as required in instant claims 14, 46 and 50. Chen teaches that overexpression of Math 5 and addition of noggin lead to the differentiation of retinal ganglion cells (see abstract) as required in instant claims 14, 15, 41-43 and 51. Noggin is a BMP signaling inhibitor (see page 5970, 2nd column, 2nd paragraph) and meets the limitations of instant claims 41-43 and 46. Chen teaches that iPSC express Pax6, Rx, Otx2, Lhx2, Six3, Six6 and Nestin (see abstract and page 5971, 1st column, 3rd paragraph) and meets some of the biomarker requirements of instant claims 14, 34, 46 and 50. Chen teaches generating and culturing mouse iPS cells where there are no embryoid bodies produced (see page 5971, 1st column, 4th paragraph) and meets the requirement of instant claims 36 and 47. Chen teaches that the iPSC derived retinal ganglion like cells display long synapses and express Math5, Brn3b, Islet1 (aka Isl1) and Thy1.2 (see abstract and page 5971, 1st column, 3rd paragraph) and meets most of the limitations of instant claims 14, 15, 32, 33, 45-46 and 51. Chen teaches that several eye-field transcription factors including Pax6, RX1, Lhx2, Otx2, Six3, ET (ET is most similar to Tbx3) and Six6 are essential for eye formation and specify the eye filed (see page5971, 2nd column, 4th paragraph) as in instant claims 14, 34,  46 and 50. Chen teaches that SOX2 plays a crucial role in human eye development and is necessary in maintaining properties of neural progenitor cells (eye field progenitor cells: see paragraph spanning pages 5970-5971) and meets the requirement of instant claims 14, 32, 34 and 46. Chen teaches that embryonic stem cells can be used to generate RGC (See page 5970, 2nd column, 2nd paragraph) as required in instant claim 37. Chen teaches culturing iPS cells without feeder cells (see page 5971, 2nd column, 1st paragraph) as required in instant claims 39 and 47. Chen teaches using N2 medium and B-27 supplement (see page 5971, 2nd column, 1st paragraph) and meets the limitation of instant claim 40. Chen teaches culturing the iPS cells in suspension and adherent conditions (see page 5971, 2nd column, 1st paragraph) as required in instant claims 14 and 50. Chen teaches treating the iPS cells with medium containing and excluding noggin (see page 5971, 2nd column, 1st paragraph) and meets the limitation of excluding a BMP signaling inhibitor of instant claims 44 and 46. Chen does not specifically teach a method where human cells are used, that the RG progenitors express specific Brn3a, or Tbx3 as marker in eye field progenitor cells.
Riazifar teaches methods of differentiation of human embryonic stem cells and induced pluripotent stem cells into retinal ganglion cells (see abstract) as in instant claims 14, 37 and 38. Riazifar teaches that the eye field progenitor cells with PAX6 and RX positive stem cells undergo differentiation into functional retinal ganglion cells (see abstract; page 425, 1st column, 3rd paragraph) as in instant claims 14, 46 and 50. Riazifar teaches that the RG cells are Math5, Brn3a and Brn3b positive (see abstract; page 424, bottom of 2nd column; page 425, top of 1st column) as in instant claims 14-15, 46 and 51. Riazifar teaches that about 80% of the RGC precursor cells express Brn3b and Brn3a (see page 425, 1st column, 2nd paragraph and page 426, bottom of 2nd column and Figure 1) as in instant claims 14-15 and 51. Riazifar teaches culturing hESCs and iPS cells in adherent and nonadherent plates (see page 425, “Culture of hESCs and iPS cells” and “Differentiation of hESCs and iPS cells”) as required in instant claim 14. Riazifar teaches that culturing human pluripotent stem cells were maintained in human embryonic stem medium to reach confluence (see page 425, 2nd column, 1st paragraph) as in instant claim 36. Riazifar teaches that when hESCs and iPS cells are differentiating, they produced embryoid bodies and they were then plated to  produced neural rosettes, followed by mechanical separation and grown in suspension to form neurospheres that are them transferred to be plated to start differentiation (see page 425, 2nd column, 2nd paragraph) as in instant claims 14 and 31. Riazifar teaching of embryoid bodies reads on the cell cluster limitation of instant claims 14 and 50. Riazifar teaches using B27 supplement in the culture medium (see page 426, 2nd column, 3rd paragraph) as requires in instant claim 40. 
Wang teaches that Pax6 is essential for the for the retinal ganglion cells (RGC) commitment and Math5 expression and that the deletion of Math5 results in the loss of greater than 90% of the RGCs (see page 449 and Figures 1-2) and reads on instant claims 14-15, 46 and 50-51. Wang teaches that Math5 is necessary for Brn3 expression and that Brn3 is necessary for differentiation into RGCs and their survival (see figure 2 and page 450, 1st column) as in instant claims 15, 32, 46 and 50-51. Wang teaches the required culture medium for differentiation includes DMEM, N-2, B-27, L-glutamine, penicillin/streptomycin, BDNF, CNTF and forskolin which are required for long term survival of mature RGCs (see page 451, bottom of 2nd column and page 452) and meets the requirements of instant claims 14, 40 and 50, Wang does not specifically teach the claimed method using human progenitor cells.
Xiang teaches that the Brn3 factors (aka Pou4f) are expressed in retinal ganglion cells (RGC) and involved in their differentiation (see paragraph 65, Section 2.1). Xiang teaches that retinal progenitor cells (eye file progenitors) express PAX6 and SOX2, while ganglion precursor cells express Math 5 (aka Atoh7) along with Brn3a-c (Pou4f1-3) and Isl1 (see figure 1 on page 66 and page 72) as required in instant claims 14, 15, 32, 34 and 45. Xiang teaches that Brn3b (aka Pou4f2) is required for RGC differentiation and survival (see page 67). Xiang further teaches that Pou4f2 (Brn3b) and Isl1 (see page 67, “Isl1”) as being required in RGC development. Xiang teaches that Math5 increases the expression of Pou4f, Isl1 and NF200 (aka neurofilament) in the differentiation of RGC (see page 73, lines 10-15) as required in instant claims 14, 15 and 32. Xiang teaches that that Pou4f2 increased Isl1 and NF200 expression by 20-60% and promoted RGC differentiation (see middle of page 69 and top of 1st paragraph on page 73) as in instant t claims 14-15 and 32. Xiang teaches that new born retinal ganglion cells secreted Shh and VEGF to regulate neurogenesis (see page77, 2nd paragraph) and meets the requirements of new claims 52-54.  Xiang does not teach a specific method of producing RG progenitor cells.
Zuber teaches that eye field progenitor cells have specific markers. Zuber teaches that several eye-filed transcription factors are expressed in the neural plate and essential for eye formation and include ET, RX1, PAX6, Six3, Lhx2, tll and Optx2 (aka Six6; see abstract and page 5155, 1st column) as in instant claims 14, 34, 46 and 50.  Zuber teaches that PAX6 and RX1 are upregulated in eye field progenitor cells. Zuber teaches that ET is a member of the Tbx2 subfamily that includes Tbx3 and that ET is most similar to Tbx3 (see page 5164, bottom of 2nd column) and meets the requirement of instant claim 34. Zuber does not teach the specific method of the instant claims.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Chen, Riazifar, Wang, Xiang and Zuber. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Chen teaches that one would want to resolve the issues such as how to directly differentiate iPS cells into specific donor cells to able to apply them to human disease (see 5975, 1st column, 3rd paragraph). One of ordinary skill would take the teaching of mouse iPS differentiation into RGC taught by Chen and apply it to a human model with a reasonable expectation of success since the cells share the same markers and one would want to use the same species to produce the cells that would be administered to treat the disease to reduce adverse reactions and in view of Riazifar’s teaching of using human cells. Further, in view of Chen, Riazifar, Wang, Xiang and Zuber all teaching overlapping biomarkers for the iPS cells and retinal ganglion cells it is obvious the cells produced by the method taught by Chen would also have the required biomarkers for the IPS cells and eye field progenitor cells that produce RGCs. Finally, one of ordinary skill in the art would optimize the methods of producing human retinal ganglion progenitor cells with the highest expression possible of Math5, Brn3a and Brn3b (see MPEP § 2144.05) since they are the markers for retinal ganglion progenitor cells and Riazifar, Wang and Xiang have already shown that it is possible to obtain cultures of the cells with these high levels of expression of these markers. One of ordinary skill in the art would look to Wang’s teachings of media of culturing and maintaining RGCs and Riazifar’s culturing methods of producing retinal ganglion progenitor cells and combine with method taught by Chen with a reasonable expectation of success since these culture media are shown to help differentiate the progenitor cells to RGCs and maintain them once maturation of RGCs is reached. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive. Applicant argues that the references fail to teach all of the required limitations. Applicant argues that the Chen reference fails to teach eye field progenitor cells and only teaches a direct differentiation of iPS cells to retinal ganglion cells. This is not found persuasive because the eye field progenitor cells include cells that express Pax6 and Rx1 and the Chen reference clearly shows that iPS express these markers, Pax6 and Rx (see page 5973, 1st column, 1st paragraph) and therefore, fulfill the requirement for eye field progenitor cells. Therefore, Chen does teach eye field progenitor cells and does not skip this step. Applicant’s new amendment of requiring the culturing of eye field progenitor cells before producing retinal ganglion progenitor cells fails to distinguish between how these cells are cultured. Based on the prior art it is established that the eye field progenitor cells are present in the cultures that lead to the final claimed cell product, retinal ganglion progenitor cells. The claimed markers that are required to identify the eye field progenitor cells are present in the cell populations are taught in the prior art and therefore, meet the requirement of eye field progenitor cells even if not explicitly called out.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant fails to acknowledge that the Riazifar teaches methods of differentiation of human embryonic stem cells and induced pluripotent stem cells into retinal ganglion cells (see abstract) and that the eye field progenitor cells with PAX6 and RX positive stem cells undergo differentiation into functional retinal ganglion cells (see abstract; page 425, 1st column, 3rd paragraph). Riazifar teaches culturing hESCs and iPS cells in adherent and nonadherent plates (see page 425, “Culture of hESCs and iPS cells” and “Differentiation of hESCs and iPS cells”) and that when hESCs and iPS cells are differentiating, they produced embryoid bodies and they were then plated to  produced, followed by mechanical separation and grown in suspension to form neurospheres that are them transferred to be plated to start differentiation (see page 425, 2nd column, 2nd paragraph) and therefore, make of for the deficiencies of the Chen disclosure. It is obvious to one of ordinary skill in the art that both Chen and Riazifar provide support in the knowledge of producing eye field progenitor cells to generate retinal ganglion cells along with the teachings provides by Wang, Xiang and Zuber and one of ordinary skill in the art would be able to determine the best method to produce the target product of retinal ganglion cells with a reasonable expectation of success. 
Therefore, applicant’s arguments are not found persuasive and the rejection is maintained.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649